 



Exhibit 10.1
OMNITURE, INC.

AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT
     This Amended and Restated Change of Control Agreement (the “Agreement”) is
made and entered into by and between Michael Herring (“Employee”) and Omniture,
Inc. (the “Company”), effective as of March 31, 2008 (the “Effective Date”).
RECITALS
     1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to Employee and can cause Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein) of the Company.
     2. The Board believes that it is in the best interests of the Company and
its stockholders to provide Employee with an incentive to continue his or her
employment and to motivate Employee to maximize the value of the Company upon a
Change of Control for the benefit of its stockholders.
     3. The Board believes that it is imperative to provide Employee with
certain severance benefits upon Employee’s termination of employment following a
Change of Control. These benefits will provide Employee with enhanced financial
security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.
     4. This Agreement amends and restates the Change of Control Agreement dated
June 7, 2006 between the Company and Employee.
     5. Certain capitalized terms used in the Agreement are defined in Section 7
below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1. Term of Agreement. This Agreement shall terminate upon the date that all
of the obligations of the parties hereto with respect to this Agreement have
been satisfied.
     2. At-Will Employment. The Company and Employee acknowledge that Employee’s
employment is and shall continue to be at-will, as defined under applicable law,
except as may otherwise be specifically provided under the terms of any written
formal employment agreement or offer letter between the Company and Employee (an
“Employment Agreement”). If Employee’s employment terminates for any reason,
including (without limitation) any termination prior to a

 



--------------------------------------------------------------------------------



 



Change of Control, Employee shall not be entitled to any payments, benefits,
damages, awards or compensation other than as provided by this Agreement or
under his or her Employment Agreement, or as may otherwise be available in
accordance with the Company’s established employee plans.
     3. Severance Benefits.
          (a) Involuntary Termination Other than for Cause, Voluntary
Termination for Good Reason or Death or Disability During the Change of Control
Period. If within the period commencing three months prior to a Change of
Control and ending on the later of (A) twelve (12) months following a Change of
Control, or (B) one month following the latest of the originally scheduled
one-year, two-year or four-year cliff vesting date on any of Employee’s Company
stock options held by Employee immediately prior to a Change of Control (the
“Change of Control Period”), (i) Employee terminates his or her employment with
the Company (or any parent or subsidiary of the Company) for “Good Reason” (as
defined herein) or (ii) the Company (or any parent or subsidiary of the Company)
terminates Employee’s employment for other than “Cause” (as defined herein), or
(iii) Employee dies or terminates employment due to becoming Disabled (as
defined herein) and Employee, except in the case of death, signs and does not
revoke a standard release of claims with the Company in a form acceptable to the
Company (the “Release”), then Employee shall receive the following severance
from the Company:
               (i) Severance Payment. Employee shall be entitled to receive a
lump-sum severance payment (less applicable withholding taxes) equal to
seventy-five percent of Employee’s annual base salary (as in effect immediately
prior to (A) the Change of Control, or (B) Employee’s termination, whichever is
greater) plus seventy-five percent of Employee’s target bonus for the fiscal
year in which the Change of Control or Employee’s termination occurs, whichever
is greater.
               (ii) Equity Compensation Acceleration. One hundred percent (100%)
of the then unvested Employee’s outstanding stock options, stock appreciation
rights, restricted stock units and other Company equity compensation awards (the
“Equity Compensation Awards”) shall immediately vest and became exercisable. Any
Company stock options and stock appreciation rights shall thereafter remain
exercisable following Employee’s employment termination for the period
prescribed in the respective option and stock appreciation right agreements.
               (iii) Continued Employee Benefits. Company-paid health, dental,
vision, and life insurance coverage at the same level of coverage as was
provided to such Employee immediately prior to the Change of Control and at the
same ratio of Company premium payment to Employee premium payment as was in
effect immediately prior to the Change of Control (the “Company-Paid Coverage”).
If such coverage included Employee’s dependents immediately prior to the Change
of Control, such dependents shall also be covered at Company expense.
Company-Paid Coverage shall continue until the earlier of (i) nine (9) months
from the date of termination, or (ii) the date upon which Employee and his
dependents become covered under another employer’s group health, dental, vision,
long-term disability or life insurance plans that provide Employee and his
dependents with comparable benefits and levels of coverage. For purposes of
Title X of the Consolidated Budget Reconciliation Act of 1985 (“COBRA”), the
date of the “qualifying event” for Employee and his or her dependents shall be
the date upon which the Company-Paid Coverage terminates.

-2-



--------------------------------------------------------------------------------



 



          (b) Timing of Severance Payments. The severance payment to which
Employee is entitled shall be paid by the Company to Employee in cash and in
full, not later than ten (10) calendar days after the effective date of the
Release. If Employee should die before all amounts have been paid, such unpaid
amounts shall be paid in a lump-sum payment (less any withholding taxes) to
Employee’s designated beneficiary, if living, or otherwise to the personal
representative of Employee’s estate.
          (c) Voluntary Resignation; Termination for Cause. If Employee’s
employment with the Company terminates (i) voluntarily by Employee other than
for Good Reason, or (ii) for Cause by the Company, then Employee shall not be
entitled to receive severance or other benefits except for those (if any) as may
then be established under the Company’s then existing severance and benefits
plans and practices or pursuant to other written agreements with the Company.
          (d) Termination Outside of Change of Control Period. In the event
Employee’s employment is terminated for any reason, either prior to the Change
of Control Period or after the Change of Control Period, then Employee shall be
entitled to receive severance and any other benefits only as may then be
established under the Company’s existing written severance and benefits plans
and practices or pursuant to other written agreements with the Company.
          (e) Internal Revenue Code Section 409A. Notwithstanding anything to
the contrary in this Agreement, if Employee is a “specified employee” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the final regulations and any other guidance promulgated thereunder
(“Section 409A”) at the time of Employee’s termination (other than due to
death), and the severance payable to Employee, if any, pursuant to this
Agreement, when considered together with any other severance payments or
separation benefits which may be considered deferred compensation under
Section 409A (together, the “Deferred Compensation Separation Benefits”) will
not and could not under any circumstances, regardless of when such termination
occurs, be paid in full by the fifteenth day of the third month of the Company’s
fiscal year following Employee’s termination, then any portion of the Deferred
Compensation Separation Benefits that would otherwise have been payable within
the first six (6) months following Employee’s termination of employment, will
become payable on the first payroll date that occurs on or after the date six
(6) months and one (1) day following the date of Employee’s termination of
employment. For these purposes, each severance payment is hereby designated as a
separate payment and will not collectively be treated as a single payment. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Employee dies following his
termination but prior to the six (6) month anniversary of his termination, then
any payments delayed in accordance with this paragraph will be payable in a lump
sum as soon as administratively practicable after the date of Employee’s death
and all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit.
     This provision is intended to comply with the requirements of Section 409A
so that none of the severance payments and benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. The Company and Employee
agree to work together in good faith to consider amendments to this

-3-



--------------------------------------------------------------------------------



 



Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Employee under Section 409A.
     4. Coordination with Existing Agreements. In the event of a termination of
Employee’s employment within the Change of Control Period, the provisions of
this Agreement are intended to enhance, but not be additive, to any pre-existing
written agreements between the Company and Employee. For example, if Employee’s
employment agreement with the Company provides for a specified cash payment upon
a termination without cause, and severance payments are triggered under both the
employment agreement and this Agreement, Employee shall be entitled to the
larger cash payment provided in either agreement but shall not be entitled to
the sum of the two cash payments. The same principle applies to the other
individual elements of severance provided herein including equity compensation
award accelerated vesting. Except as otherwise provided in this Section 4, the
benefits provided to Employee under this Agreement are intended to be and are
exclusive and in lieu of any other rights or remedies to which Employee or the
Company may otherwise be entitled, whether at law, tort or contract, in equity,
and including pursuant to the Company’s other severance plans, arrangements or
practices.
     5. Conditional Nature of Severance Payments and Benefits.
          (a) Noncompete. Employee acknowledges that the nature of the Company’s
business is such that if Employee were to become employed by, or substantially
involved in, the business of a competitor of the Company during the nine months
following the termination of Employee’s employment with the Company, it would be
very difficult for Employee not to rely on or use the Company’s trade secrets
and confidential information. Thus, to avoid the inevitable disclosure of the
Company’s trade secrets and confidential information, Employee agrees and
acknowledges that Employee’s right to receive the severance payments and
benefits set forth in Section 3(a) (to the extent Employee is otherwise entitled
to such payments) shall be conditioned upon Employee’s compliance in all
respects with any covenant not to compete in effect between Employee and the
Company on the date of this Agreement during the nine-months following the
termination of Employee’s employment with the Company.
          (b) Remedy for Breach. Upon any breach by Employee of the covenant not
to compete referred to in Section 5(a) during the nine months following the
termination of Employee’s employment with the Company, then, in addition to any
other remedy that the Company may otherwise have, all severance payments and
benefits pursuant to this Agreement shall immediately cease and any stock
options or stock appreciation rights then held by Employee shall immediately
terminate and be without further force and effect, and Employee shall be
required to reimburse the Company any lump-sum severance payment previously paid
under Section 3(a)(i) and the value of any welfare plan reimbursements
previously paid under Section 3(a)(iii).
     6. Golden Parachute Excise Tax.
          (a) Parachute Payments of Less than 3.6 x Base Amount. In the event
that the benefits provided for in this Agreement or otherwise payable to
Employee, including vesting acceleration upon a change of control pursuant to
Employee’s employment agreement with the

-4-



--------------------------------------------------------------------------------



 



Company, if any, (i) constitute “parachute payments” within the meaning of Code
Section 280G, (ii) would be subject to the excise tax imposed by Code
Section 4999, and (iii) the aggregate value of such parachute payments, as
determined in accordance with Code Section 280G and the Treasury Regulations
promulgated thereunder is less than the product obtained by multiplying three
and six-tenths by Employee’s “base amount” within the meaning of Code
Section 280G(b)(3), then such benefits shall be reduced to the extent necessary
(but only to that extent) so that no portion of such benefits will be subject to
excise tax under Code Section 4999.
          (b) Parachute Payments Equal to or Greater than 3.6 x Base Amount. In
the event that the benefits provided for in this Agreement or otherwise payable
to Employee, including vesting acceleration upon a change of control pursuant to
Employee’s employment agreement with the Company, if any, (i) constitute
“parachute payments” within the meaning of Code Section 280G, (ii) would be
subject to the excise tax imposed by Code Section 4999, and (iii) the aggregate
value of such parachute payments, as determined in accordance with Code
Section 280G and the Treasury Regulations promulgated thereunder is equal to or
greater than the product obtained by multiplying three and six-tenths by
Employee’s “base amount” within the meaning of Code Section 280G(b)(3), then
(A) the benefits shall be delivered in full, and (B) Employee shall receive
(1) a payment from the Company sufficient to pay the excise tax imposed on all
parachute payments except those arising from or related to any Equity
Compensation Awards granted to Employee on or after March 25, 2008, and (2) an
additional payment from the Company sufficient to pay the federal and state
income and employment taxes and additional excise taxes arising from the
payments made to Employee by the Company pursuant to this clause (B). For
purposes of determining whether a payment is due to Employee under clause (B) of
the previous sentence, any Equity Compensation Awards granted to Employee on or
after March 25, 2008 or any payment or benefit related to any such award that is
considered to be “contingent on change in ownership or control” within the
meaning of Code Section 280G will not be considered in determining whether and
to what extent the payments and benefits due to Employee constitute “parachute
payments” within the meaning of Code Section 280G, but will be considered for
other purposes of Code Section 280G (for instance, in determining whether
Employee is a “shareholder” under Treasury Regulation Section 1.280G-1 Q/A 15
and 17).
          (c) 280G Determinations. Unless the Company and Employee otherwise
agree in writing, the determination of Employee’s excise tax liability and the
amount required to be paid or reduced under this Section 6 shall be made in
writing by the Company’s independent auditors who are primarily used by the
Company immediately prior to the Change of Control (the “Accountants”). For
purposes of making the calculations required by this Section 6, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Code Sections 280G and 4999. The Company and Employee shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 6.
     7. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:

-5-



--------------------------------------------------------------------------------



 



          (a) Cause. “Cause” shall mean (i) an act of personal dishonesty taken
by Employee in connection with his responsibilities as an employee and intended
to result in substantial personal enrichment of Employee, (ii) Employee being
convicted of, or pleading nolo contendere to a felony, (iii) a willful act by
Employee which constitutes gross misconduct and which is injurious to the
Company, (iv) following delivery to Employee of a written demand for performance
from the Company which describes the basis for the Company’s reasonable belief
that Employee has not substantially performed his duties, continued violations
by Employee of Employee’s obligations to the Company which are demonstrably
willful and deliberate on Employee’s part.
          (b) Change of Control. “Change of Control” means the occurrence of any
of the following:
               (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; or
               (ii) Any action or event occurring within a two-year period, as a
result of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the date hereof, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);
or
               (iii) The consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or
               (iv) The consummation of the sale, lease or other disposition by
the Company of all or substantially all the Company’s assets.
          (c) Disability. “Disability” shall mean that Employee has been unable
to perform his or her Company duties as the result of his incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement, is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to Employee or Employee’s
legal representative (such Agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least thirty (30) days’ written notice by the Company of its intention to
terminate Employee’s employment. In the event that Employee resumes the
performance of substantially all of his or her duties hereunder before the
termination of his or her employment becomes effective, the notice of intent to
terminate shall automatically be deemed to have been revoked.

-6-



--------------------------------------------------------------------------------



 



          (d) Good Reason. “Good Reason” means without Employee’s express
written consent (i) a material reduction of Employee’s duties, title, authority
or responsibilities, relative to Employee’s duties, title, authority or
responsibilities as in effect immediately prior to such reduction, or the
assignment to Employee of such reduced duties, title, authority or
responsibilities; provided, however, that Employee may only resign for Good
Reason under this subsection 7(d)(i) in the period commencing six months
following a Change of Control and ending on the termination of the Change of
Control Period; provided, further, that such resignation for Good Reason may be
on account of a material reduction in Employee’s duties, title, authority or
responsibilities effectuated at any time during the Change of Control Period,
including prior to the date that is six months following a Change of Control;
(ii) a reduction by the Company in the base salary of Employee as in effect
immediately prior to such reduction; or (iii) the relocation of Employee to a
facility or a location more than thirty-five (35) miles from such Employee ‘s
then present location.
     8. Successors.
          (a) The Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
8(a) or which becomes bound by the terms of this Agreement by operation of law.
          (b) Employee’s Successors. The terms of this Agreement and all rights
of Employee hereunder shall inure to the benefit of, and be enforceable by,
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
     9. Notice.
          (a) General. All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier, (a) five
(5) days after deposit with the U.S. Postal Service or other applicable postal
service, if delivered by first class mail, postage prepaid, (b) upon delivery,
if delivered by hand, (c) one (1) business day after the business day of deposit
with Federal Express or similar overnight courier, freight prepaid or (d) one
(1) business day after the business day of facsimile transmission, if delivered
by facsimile transmission with copy by first class mail, postage prepaid, and
shall be addressed (i) if to Employee, at his or her last known residential
address and (ii) if to the Company, at the address of its principal corporate
offices (attention: Secretary), or in any such case at such other address as a
party may designate by ten (10) days’ advance written notice to the other party
pursuant to the provisions above.
          (b) Notice of Termination. Any termination by the Company for Cause or
by Employee for Good Reason or Disability or as a result of a voluntary
resignation shall be communicated by a notice of termination to the other party
hereto given in accordance with Section 9(a) of

-7-



--------------------------------------------------------------------------------



 



this Agreement. Such notice shall indicate the specific termination provision in
this Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the termination date (which shall be not more than
thirty (30) days after the giving of such notice). The failure by Employee to
include in the notice any fact or circumstance which contributes to a showing of
Good Reason or Disability shall not waive any right of Employee hereunder or
preclude Employee from asserting such fact or circumstance in enforcing his or
her rights hereunder.
     10. Miscellaneous Provisions.
          (a) No Duty to Mitigate. Employee shall not be required to mitigate
the amount of any payment contemplated by this Agreement, nor shall any such
payment be reduced by any earnings that Employee may receive from any other
source.
          (b) Waiver. No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by Employee and by an authorized officer of the Company
(other than Employee). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
          (c) Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.
          (d) Entire Agreement. This Agreement, along with other written
agreements relating to the subject matter hereof between Employee and a duly
authorized Company officer constitute the entire agreement of the parties hereto
and supersede in their entirety all prior representations, understandings,
undertakings or agreements (whether oral or written and whether expressed or
implied) of the parties with respect to the subject matter hereof.
          (e) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Utah. The Utah state courts in Utah County, Utah and/or the United States
District Court for the District of Utah in Salt Lake City shall have exclusive
jurisdiction and venue over all controversies in connection with this Agreement.
          (f) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (g) Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
          (h) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

          COMPANY   OMNITURE, INC.
 
       
 
       
 
  By:   /s/ Shawn J. Lindquist
 
       
 
       
 
  Title:   Chief Legal Officer
 
       
 
       
 
       
EMPLOYEE
  By:   /s/ Michael S. Herring
 
       
 
       
 
  Title:   Chief Financial Officer
 
       

-9-